Citation Nr: 1124529	
Decision Date: 06/29/11    Archive Date: 07/06/11

DOCKET NO.  04-35 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for arthritis of the left knee.

3.  Entitlement to service connection for chronic skin disorder, to include as due to herbicide exposure.

4.  Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as secondary to service connected shell fragment wound.

5.  Entitlement to service connection for a cervical spine disability.

6.  Entitlement to a compensable evaluation for scar of the left knee.

7.  Entitlement to an evaluation in excess of 10 percent for shell fragment wound of the left knee.

8.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for chronic respiratory disease, to include asbestosis (lung disability).

9.  Entitlement to service connection for chronic respiratory disease, to include asbestosis.

10.  Entitlement to service connection for arthritis of the lumbar spine (low back disability).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1961 to November 1969 and from February 1970 to May 1982, including service in the Republic of Vietnam.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from April 2003, October 2004, February 2006, December 2007 and October 2008 rating decisions of the Huntington, West Virginia, Department of Veterans Affairs (VA) Regional Office (RO).  Previously, the Veteran's claim for a back disability encompasses both the neck and low back, specifically arthritis of the cervical and lumbar spine.  However, the low back disability portion of the claim has not been adequately developed and a remand is necessary.  As such, this claim has been separated into two issues as reflected on the title page.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in November 2010.  A transcript of the hearing is associated with the claims file.  During the hearing, he submitted additional evidence with a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304.

The issues of entitlement to service connection for chronic respiratory disease and low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In November 2010, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of his appeal on the issue of service connection for bilateral hearing loss.

2.  The competent and credible evidence does not show a skin disability related to the Veteran's military service.

3.  The competent and credible evidence does not show peripheral neuropathy of the lower extremities related to the Veteran's military service or a service-connected disability.

4.  The competent and credible evidence does not show that the Veteran's cervical spine disability is related to his military service.

5.  The competent and credible evidence does not show left knee arthritis related to the Veteran's military service.

6.  The Veteran's left knee scars are characterized as superficial, without associated limitation of motion.

7.  The Veteran's left knee shell fragment wound is characterized by pain and an altered gait.

8.  In a September 1984 decision, the Board, in pertinent part, denied service connection for a lung disability.  The evidence added to the claims file since that decision raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the appellant have been met with respect to the issue of service connection for bilateral hearing loss.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2010).

2.  A skin disability was not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2010).

3.  Peripheral neuropathy of the lower extremities was not incurred in or aggravated by service, nor is it due to a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2010).

4.  A cervical spine disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


5.  Left knee arthritis was not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2010).

6.  The criteria for a compensable evaluation for left knee scar are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.118, Diagnostic Codes 7801-7805 (2010).

7.  The criteria for an evaluation in excess of 10 percent for left knee shell fragment wound are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.71a, Diagnostic Codes 5024, 5256, 5257, 5260, 5261 (2010).

8.  The September 1984 Board decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.201, 20.1100 (2010).

9.  As new and material evidence has been submitted, the claim of entitlement to service connection for a lung disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Claim

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  See 38 C.F.R. §§ 20.202, 20.204(b) (2010).  Withdrawal may be made by the appellant or by his or her authorized representative, except that a representative may not withdraw a Substantive Appeal filed by the appellant personally without the express written consent of the appellant.  See 38 C.F.R. § 20.204(c).  

At the November 2010 hearing the Veteran withdrew his claim of service connection for bilateral hearing loss.  Hence, the appellant has withdrawn this appeal and there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed without prejudice.

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In claims to reopen, such as the Veteran's lung disability claim, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  

However, the Board acknowledges that, in the present case, complete notice was not issued prior to the adverse determinations on appeal with regard to the remaining issues on appeal.  However, fully compliant notice was later issued in October 2007 and October 2008 communications, and the claims were thereafter readjudicated in a June 2010 Supplemental Statement of the Case.  Accordingly, any timing deficiency has here been appropriately cured.  Mayfield, 444 F.3d 1328 (Fed. Cir. 2006). 

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, the Veteran's statements in support of the claim are of record, including testimony provided at a November 2010 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Chronic Skin Disorder

The record does not contain a diagnosis of chloracne.  Therefore consideration of presumptive service connection for chloracne is not warranted.  See 38 C.F.R. §§ 3.307, 3.309.  Furthermore, to the extent that the Veteran is alleging entitlement to service connection for skin cancer, the Board notes that skin cancer is not listed among the disabilities associated with herbicide exposure for which service connection is presumed.  See id.

Although the Veteran is not entitled to service connection on a presumptive basis, he is not precluded from establishing service connection for another skin condition with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).

The Board notes that at the time of the Veteran's enlistment in June 1961, mild facial acne vulgaris was noted.  However, as the current skin disability alleged is not acne vulgaris, a discussion of the presumption of soundness with regards to that condition is not necessary.  See 38 C.F.R. § 3.304(b).

Direct service connection requires competent and credible evidence of an in-service occurrence or aggravation of a disease or injury.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Veterans who served in the Republic of Vietnam during the Vietnam War Era are presumed to have been exposed to herbicides, including Agent Orange.  As the record indicates that the Veteran served in the Republic of Vietnam during the Vietnam era, exposure to herbicides is conceded.  Likewise, the Veteran's service treatment records show complaints of red spots over the upper body in March 1966 and a rash of itchy red spots on the arms, armpits, chest, and back of shoulders in April 1979.  Thus the in-service occurrence requirement is satisfied.

Direct service connection also requires competent and credible evidence of a current disability.  Davidson, 581 F.3d 1313.  In this regard, the evidence shows skin symptoms, but no diagnosed chronic disability.  Private records show skin lesions in May 2005, complaints of spots on arms and forehead in March 2007, reports of red spots on arms in July 2007.  In his May 2006 statement, the Veteran described reoccurring bouts of open sores that eventually turned into irregular brown spots.  The November 2007 VA medical examiner noted the Veteran's complaints of itching, but found no systemic symptoms of a skin condition.  The Veteran reported no treatment for a skin disease within the previous twelve months.  This examiner found no active evidence of the claimed disease.  In his April 2010 statement, the Veteran reported acne on his back and face and irregular spots with ragged edges on his arms.  In her April 2010 statement, the Veteran's wife also reported that he has had rashes on his body.  Affording the Veteran the benefit of the doubt, the current disability requirement is found to be satisfied.

The medical evidence of record does not contain a positive nexus opinion.  In his April 2010 statement, the Veteran stated that he had been told that his skin condition was probably skin cancer due to his exposure to Agent Orange.  Likewise, he provided a subjective medical history of skin cancer due to Agent Orange to his private physicians.  These physicians did not provide a medical opinion on this subject.  In this regard, mere transcription of the lay history provided by the Veteran does not become competent medical evidence.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995); see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Elkins v. Brown, 5 Vet. App. 474, 478 (1993).  The record does not contain medical evidence of a causal connection between any current skin disability and the Veteran's military service.  Thus, service connection is not warranted.  See id.  

Likewise, continuity of symptomatology has not been established.  July 1982 VA examination found no skin abnormalities except scars.  The lay evidence of record suggests repeated bouts of symptoms, but not continuous symptoms dating back to service.  Thus, continuity of symptomatology has not been shown by the evidence of record and therefore it cannot serve as a basis for a grant for service connection.

After reviewing all the evidence of record, the Board finds that the preponderance of the medical evidence is against service connection for skin condition.  The benefit sought on appeal is accordingly denied.

Peripheral Neuropathy Claim

Peripheral neuropathy is a disability for which service connection may be presumed for herbicide exposed veterans if it becomes manifest to a compensable degree within one year after the last date on which the Veteran was exposed to herbicides.  38 C.F.R. §§ 3.307(a)(6)(ii); 3.309.  In this case, the Veteran remained in military service, aside from a short break in service between November 1969 and February 1970, for several years following his presumed herbicide exposure in Vietnam.  His service treatment records do not reflect a diagnosis of peripheral neuropathy of either lower extremity, much less symptoms of this disability that would be sufficient to warrant a compensable disability evaluation.  To the extent that there is a reference in June 1977 of parathesia and sensory nerve loss, these symptoms are noted in the upper extremities and manifested more than a year after the Veteran was last presumed exposed to herbicides.  As such, presumptive service connection is not warranted.

The initial consideration for any service connection claim is whether the Veteran has a current disability.  See Davidson, 581 F.3d 1313; Wallin v. West, 11 Vet. App. 509, 512 (1998).   In this regard, the record neither shows treatment for this condition nor contains a diagnosis of peripheral neuropathy of the bilateral lower extremities.  In the absence of evidence of a current disability, the claim must fail.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In reaching the above conclusion, the Board acknowledges Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), in which the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.

In this case, however, none of the criteria under Jandreau have been satisfied.  Although the Veteran's wife reported that he complained of being unable to feel his leg, this is insufficient to establish a current disability.  While a lay person is competent to testify to lay-observable symptoms like numbness, she is not competent to then diagnose that symptom as peripheral neuropathy.  Moreover, the symptoms described by lay testimony are not supported by a later diagnosis by a medical professional.  The record does not show treatment for peripheral neuropathy of the bilateral lower extremities.  To the extent that the medical evidence of record addresses the Veteran's nerves during routine upon reviews of systems, no nerve abnormality or sensory deficit has been found.  See e.g., June 2007 hospitalization report.  Thus, a current disability of peripheral neuropathy of the bilateral lower extremities is not established and the claim must be denied.

Cervical Spine Claim

As a chronic condition, arthritis would be entitled to presumptive service connection if the disease became manifest to a degree of ten percent or more within one year of separation.  38 C.F.R. §§ 3.307, 3.309.  The Veteran underwent a VA medical examination in July 1982 that found normal spine motion and no problems squatting.  There is no other medical evidence of record from the relevant time period.  Private medical records show complaints of cervical strain in May 2002, approximately twenty years after the Veteran's separation from service.  Later he was diagnosed with arthritis.  Therefore, a grant of service connection on a presumptive basis is not warranted here.

Direct service connection requires competent and credible evidence of a current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  VA records show degenerative changes in the Veteran's cervical spine.  Thus, the current disability requirement has been met in this case.

The second requirement for direct service connection is competent and credible evidence of an in-service occurrence or aggravation of a disease or injury.  Davidson, 581 F.3d 1313.  The Veteran's service treatment records are silent as to any complaints or treatment for a cervical spine disability.  However, the record clearly establishes an in-service injury due to an explosion that has formulated the basis for his service connected left knee shell fragment wound and various scars, including one near the Veteran's cervical spine.  Alternately, the Veteran has related this disability alternately to his exposure to extreme cold while serving in Germany.  The Veteran is competent to provide testimony with regard to any injury he suffered while in service, treatment received, and symptoms experienced.  See 38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Veteran's service records confirm that he was stationed in Germany and he is competent to discuss lay-observable occurrences, such as exposure to cold weather.  Therefore, the in-service occurrence requirement has also been met.

The third and final requirement for direct service connection is medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Davidson, 581 F.3d 1313.  In this regard, the medical evidence of record does not contain a positive nexus opinion.  Rather, the March 2003 VA medical examiner opined that it was less likely than not that the Veteran's current arthritic changes of the cervical spine were related to his military service as these changes did not start until much later that the usual course for traumatic arthritis.  This VA opinion was reached following a review of the record and after a physical evaluation of the Veteran.  Moreover, it was accompanied by a clear rationale that referenced specific evidence of record.  For these reasons, the opinion is deemed highly probative.  Thus, as the record does not contain evidence of a causal connection between any current cervical spine disability and the Veteran's military service, service connection is not warranted on this basis.

Alternately, the final requirement of service connection can be satisfied through a showing of continuity of symptomatology.  38 C.F.R. § 3.303(b).  The Court has held that a lay person is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  The Veteran has stated generally that he has been in pain since service.  As most of these statements are written within the context of his claims for multiple disabilities including back disability and left knee disability, the Board cannot determine whether he is alleging pain from both disabilities or just one.  However, as noted in the presumptive service connection discussion, no cervical spine disability was found during the July 1982 VA examination, several months after his separation.  Absent symptoms at that time, a continuous chain of symptoms dating back to service cannot be established.  Likewise, evidence of a prolonged period without medical complaint, in this case nearly twenty years, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Thus, continuity of symptomatology has not been shown by either the clinical or lay evidence of record and therefore it cannot serve as a basis for a grant for service connection.

In sum, after reviewing all the evidence of record, the Board finds that the preponderance of the medical evidence is against service connection for cervical spine disability, and as such the benefit of the doubt cannot be applied in the Veteran's favor.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  The benefit sought on appeal is accordingly denied.  

Left Knee Arthritis Claim

The Veteran underwent an examination of his left knee for his shell fragment wound claim during the one-year presumptive period following his separation from service.  At that time, there was no diagnosis of left knee arthritis.  Therefore presumptive service connection is not warranted.  See 38 C.F.R. §§ 3.307, 3.309.  
	
As noted above, direct service connection requires competent and credible evidence of a current disability.  Davidson, 581 F.3d 1313.  In this regard, the Veteran's diagnosis of left knee arthritis is disputed.  A February 2004 examiner opined that there were probable posttraumatic arthritic changes of the left leg, but did not diagnose the Veteran with arthritis of the left knee.  The September 2008 VA medical examiner found mild degenerative joint disease based on radiological evidence.  By contrast, the June 2010 VA medical examination found radiopaque foreign bodies throughout the soft tissue around the left knee, but no degenerative changes.  The Veteran was diagnosed with knee pains.  As the Veteran has been diagnosed with degenerative joint disease, a form of arthritis, during the pendency of the appeal, the current disability requirement has been met.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or at any time during the pendency of the claim).  

With regard to the in-service injury requirement, the Board acknowledges that the Veteran suffered a shrapnel injury to his left knee.  See Davidson, 581 F.3d 1313.  Thus the in-service injury requirement is satisfied.

Again the medical evidence of record does not contain a positive nexus opinion.  Rather, the September 2008 VA medical examiner opined that degenerative joint disease was likely related to aging process as the foreign bodies are outside of the joint space on left knee area.  This VA opinion was reached following a review of the record and after a physical evaluation of the Veteran.  Moreover, it was accompanied by a clear rationale that referenced specific evidence of record.  For these reasons, the opinion is deemed highly probative.  The June 2010 VA examiner reached the same conclusion.  The record does not contain medical evidence of a causal connection between any current left knee arthritis and the Veteran's military service.  Therefore, service connection is not warranted on this basis.  See id.  

Furthermore, continuity of symptomatology has not been established.  The Veteran has stated that he has been in pain since service.  However, given that the Veteran is already service connected for a left knee disability, which has been credited with causing pain, it would be impossible for the Veteran to differentiate this left knee pain from any additional left knee pain caused by arthritis.  Additionally, his most recent range of motion testing found full range of motion in his knee, thereby precluding any finding of continuous limitation of motion.  Thus, continuity of symptomatology has not been shown by either the clinical or lay evidence of record and therefore it cannot serve as a basis for a grant for service connection.

Alternately, the Veteran has claimed entitlement to service connection for left knee arthritis secondary to his service connected left knee shell fragment wound.  Secondary service connection requires (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin, 11 Vet. App. 512.   As explained above, the Veteran has a current diagnosis of left knee arthritis.  Furthermore, the Board notes that the Veteran is service connected for left knee shell fragment wound.  The remaining question is whether there is a causal connection between his service connected left knee shell fragment wound and left knee arthritis.  To this end, both the September 2008 and June 2010 VA medical examiners have opined that any current arthritic changes are related to the aging process.   The record does not contain medical evidence of a causal connection between left knee arthritis and an already service connected disability.

In sum, after reviewing all the evidence of record, the Board finds that the preponderance of the medical evidence is against service connection for left knee arthritis, and as such the benefit of the doubt cannot be applied in the Veteran's favor.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  The benefit sought on appeal is accordingly denied.  

Left Knee Scars

In July 1982, the RO granted service connection for left knee scars, evaluated as noncompensably disabling, effective June 1, 1982.  In September 2002, the Veteran appealed for a higher rating.

The Board notes that the Veteran's left knee scars are not on his head, face or neck, therefore evaluation under Diagnostic Code7800 for disfigurement of the head, face, or neck is not warranted.  See 38 C.F.R. § 4.118.  In order to warrant a compensable evaluation, the Veteran's scars must be characterized as deep (i.e., associated with underlying soft tissue damage) or cause limited motion in an area or areas exceeding 6 square inches (39 sq. cm.) (Diagnostic Code 7801); superficial (i.e., one not associated with underlying soft tissue damage) that do not cause limited motion, in an area or areas of 144 square inches (929 sq. cm.) or greater (Diagnostic Code 7802); superficial and unstable (where, for any reason, there is frequent loss of covering of skin over the scar) (Diagnostic Code 7803); or superficial and painful on examination (Diagnostic Code 7804).  38 C.F.R. § 4.118.  All other scars are rated on limitation of function of affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805.

The Veteran underwent a VA examination in conjunction with this claim in January 2003.  This examiner noted two scars on the Veteran's left knee.  The first was a 1cm circular scar that was minimally atrophic.  The second was a 1cm linear that was nonadherent, nontender and almost imperceptible.  Neither scar was painful upon examination.  There was no adherence to any underlying tissue.  There was no instability, inflammation, edema, or keloid formation.  There was no significant elevation or depression of either scar contour.  Both scars were superficial.  There was no area of induration or inflexibility of the skin surrounding either scar, no disfigurement, and no limitation of the joint caused by these scars.

In November 2007 the Veteran underwent a VA examination in conjunction with this claim.  At that time the multiple scars were examined, including two on the left leg.  The first scar on the lower left leg was 1.6cm x .3cm.  The second scar on the medial aspect of the left knee was .6cm x .8cm.  They were not tender to palpation and did not adhere to the underlying tissue.  These scars did not result in limitation of motion or loss of function.  There was no underlying soft tissue damage.  There was no skin ulceration or breakdown over the scars.  These scars were not painful.

Based on the evidence described above, the Veteran's left knee scar most nearly approximates the criteria for a noncompensable disability evaluation.  These scars have consistently been described as superficial and not deep, without associated limitation of motion.  Thus diagnostic code 7801 does not apply.  The total area affected is less than 2 sq. cm., which is far less than the 929 sq. cm. required for a compensable evaluation under diagnostic code 7802.  There was no finding of instability or pain upon examination, thus a compensable evaluation under diagnostic code 7804 is not warranted.  Finally, there is no finding of associated limitation of function, thus a compensable evaluation under diagnostic code 7804 is not available.

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected disabilities but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order.

As the evidence of record does not show any distinct time periods where the Veteran's left knee scar exhibited symptoms that would warrant a compensable evaluation, staged ratings are not warranted.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

To the extent that the record has raised the issue of the Veteran's unemployability due to his myriad of disabilities, a claim for a total rating based on individual unemployability (TDIU) was previously considered in conjunction with his posttraumatic stress disorder (PTSD) and awarded, effective May 12, 2004.  There is no indication that his left knee scars rendered him unemployable prior to that date.  Therefore a claim of TDIU is not raised.  Cf. Rice v. Shinseki, 22 Vet. App. 447 (2009).

Shell Fragment Wound

In April 2003, the RO granted service connection for a shell fragment wound of the left knee, evaluated as noncompensably disabling, effective September 11, 2002.  In November 2004, the Veteran appealed for a higher rating.  In a February 2006 rating decision this evaluation was increased to 10 percent, effective September 24, 2004.  The Veteran has appealed that evaluation.

As explained above, the preponderance of the evidence is against service connection for left knee arthritis, finding either that the Veteran does not have symptoms of left knee arthritis or that any such arthritis is the result of aging.  As such, separate evaluations for shell fragment wound of the left knee based on arthritis under Diagnostic Code 5003 or 5010 are not warranted.  See VAOPGCPREC 23-97 (allowing for separate evaluations for separate symptoms, such as arthritis and instability of the knee); VAOPCGPREC 9-98 (August 14, 1998) (holding that when x- ray findings of arthritis are present and a veteran's knee disability is evaluated under Code 5257, the Veteran would be entitled to a separate compensable evaluation under Diagnostic Code 5003 if the arthritis results in at least noncompensable limitation of motion).  However, the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet.App. 181, 182 (1998).  Therefore, while the radiological evidence of degenerative joint disease if specifically attributed to nonservice connected arthritis, any other left knee symptom that is not similarly accounted for will be contemplated in the assignment of an appropriate disability rating for the Veteran's shell fragment wound of the left knee.

In February 2004 the Veteran's range of motion was recorded as spanning from zero degrees to 150 degrees.

The Veteran underwent a VA medical examination in conjunction with this claim in December 2005.  At that time, the Veteran complained of continuous, but tolerable pain without activity and a significant increase in pain with walking or standing.  He was able to stand for fifteen to thirty minutes.  He was unable to walk more than a few yards.  His symptoms included pain, stiffness, tenderness, and weakness.  There were no symptoms of deformity, instability, giving way, or effusion.  The Veteran did not report episodes of locking, dislocation, or subluxation.  The Veteran did not report flare-ups.  His gait was antalgic.  There was no evidence of abnormal weight bearing.  His active range of motion was from zero to 110 degrees, with an increase in pain at 90 degrees.  With repetitive motion, pain reduced his range of motion to zero to 100 degrees.  There was no inflammatory arthritis or ankylosis.  The examiner found no bumps consistent with Osgood-Schlatter's disease, no crepitation, no mass behind the knee, no clicks or snaps, no grinding, no instability, no patellar abnormality, and no meniscus abnormality.  This disability limited his activities of daily living in that it prevents him from playing sports; severely limits his recreation and travel; moderately limited chores, shopping, and exercise; and mildly limited his ability to dress.

The Veteran has reported pain in his knee since service.  He has repeatedly stated that he walks with a limp or altered gait.  In his July 2008 statement, the Veteran reported that his knee would lock and give out, causing him to suffer multiple falls.  

The Veteran underwent another VA examination in September 2008.  At that time he complained of pain after sitting, inability to stand for more than five minutes, and inability to walk more than half a block.  There were no symptoms of deformity, instability, giving way, effusion, stiffness, weakness, or inflammation.  The Veteran did not report episodes of locking, dislocation, or subluxation.  The Veteran did not report flare-ups.  His gait was normal, but he was unable to walk on toes and heels.  There was no evidence of abnormal weight bearing.  His active range of motion was from zero to 140 degrees, with pain beginning at 140 degrees.  There was no additional limitation of motion with repetitive motion.  There was no inflammatory arthritis or ankylosis.  The examiner found crepitation, but no bumps consistent with Osgood-Schlatter's disease, no mass behind the knee, no grinding, no instability, not other tendon or bursa, no patellar abnormality, and no meniscus abnormality.  This disability limited his activities of daily living in that it moderately limited his ability to play sports and exercise; and mildly limited chores and shopping.

In his November 2008 statement, the Veteran complained that his earlier VA examination was incorrect because he stumbled during his toes and heels walk.  Despite this contention, the examination delineates the Veteran's subjective complaints of pain and functional impairment, provides specific findings regarding range of motion and joint stability, and recounts the various medical test performed, notes their results, and the Veteran's objective symptoms.  The examination in question was quite thorough in nature and the record does not reflect that it was inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

Nevertheless, the Veteran underwent another VA medical examination in conjunction with this appeal in June 2010.  The Veteran complained of left knee pain that increased after 25 minutes of standing or walking one block.  Upon physical examination, the Veteran's left knee had full range of motion with no objective evidence of pain with active motion and no functional limitations after three repetitions.  The joint was positive for crepitus.  The examiner found no abnormal tendons or bursae, no meniscus abnormality, no patellar abnormality, no instability, no grinding, no clicks or snaps, and no mass behind the knee.  The left knee was negative for Osgood-Schlatter's.  The joint was not ankylosed.  Radiopathic findings were limited to scattered radiopaque foreign bodies (presumably the unremoved shell fragments) throughout the soft tissue around the left knee, no fracture or dislocation, and fairly well-preserved joint spaces.

The range of motion findings detailed in the December 2005 findings that are significantly worse than the later findings.  However, they do not on their face support a compensable (10 percent) evaluation for either flexion or extension of the left knee.  In order to warrant a compensable rating under Diagnostic Code 5260, the Veteran's leg flexion must be limited to 45 degrees or less.  See 38 C.F.R. § 4.71a.  Likewise, in order to warrant a compensable rating under Diagnostic Code 5261, his leg extension must be limited to 10 degrees or more.  See id.  Moreover, there is no showing of a compensable degree of disability as to both left knee flexion and left knee extension; thus a separate rating for each pursuant to VAOPGCPREC 9-2004 is not warranted.  Furthermore, the evidence of record specifically denies ankylosis of the knee.  Thus evaluation under Diagnostic Code 5256 is not warranted.  See 38 C.F.R. § 4.71a.  As such, a higher evaluation based on limitation of motion is not available.  

The Board has also considered additional limitation of function per 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  In this regard, the Board acknowledges the Veteran's complaints of left knee pain and resulting in an altered gait.  Despite the Veteran's subjective complaints of pain, the objective evidence of record does not show additional functional limitation due to this pain that is sufficient to warrant a compensable evaluation based on limitation of motion.  The December 2005 examination found that the Veteran's range of motion was reduced to 100 degrees flexion after repetitive use and pain began at 90 degrees.  As explained above, neither is sufficient to warrant a compensable evaluation.  The affect of this disability of the Veteran's activities of daily living is in dispute.  Again the December 2005 VA examination shows more severe disability picture in that that examiner reported wide-ranging effects on the Veteran's activities of daily living ranging from complete prevention of sports to mild impairment of the Veteran's ability to dress himself whereas the September 2008 VA examination noted only moderate limitation of his ability to play sports and exercise; and mild limitations of chores and shopping.  To the extent that the December 2005 examination may have capture the Veteran's disability picture during a period of acute flare-up, the record as a whole does not indicate additional compensable functional limitations due to pain or repetitive use.

The record does not reflect any impairment of the tibia or fibula.  As such, evaluation under Diagnostic Code 5262 is not warranted.  See 38 C.F.R. § 4.71.

Likewise, the record does not show instability of the knee.  In this case, the objective evidence of record consistently indicates a stable left knee.  Despite the Veteran's contentions to the contrary, the VA examination consistently determined that no instability, locking, or giving way was present.  As such the criteria for a separate compensable evaluation for instability have not been met.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257; VAOPGCPREC 23-97.

Most recently, the RO has evaluated this disability by analogy under Diagnostic Code 5024 for tenosynovitis.  In that regard, as the joint affect, to wit the left knee, is a major joint, a 10 percent evaluation is available for otherwise noncompensable limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5024.   After considering all other potentially applicable diagnostic codes and finding no opportunity to award a higher evaluation, the Board finds that a 10 percent evaluation under Diagnostic Code 5024 by analogy is warranted.  A higher evaluation under this code would likewise require a significant decrease in range of motion.  For the reasons state above, the Board determines that preponderance of the evidence is against the assignment of an evaluation in excess of 10 percent for the Veteran's left knee disability.  38 C.F.R. § 4.7.

Again, the Board has considered whether the schedular evaluation is inadequate, thus requiring that the RO refer the claim for consideration of an extra-schedular evaluation.  38 C.F.R. § 3.321(b)(1); see Thun, 22 Vet. App. 115.  In this case, the schedular evaluation is not inadequate as a high evaluation than that assigned is provided for certain manifestations of this disability that are not present in this case.  The severity and symptomatology of the Veteran's disorder are adequately described by the diagnostic criteria.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not warranted.

The Board finds that, at no time during the pendency did the Veteran's left knee shell fragment wound warrant an evaluation in excess of 10 percent.  Hart, 21 Vet. App. 505.  As such, staged rating is not warranted.
	
In this case, the effective date for the Veteran's TDIU is prior to the period on appeal for a higher disability evaluation.  Therefore the issue of TDIU based on this disability is moot.  Cf. Rice, 22 Vet. App. 447.

New and Material Evidence - Lung Disability

The Veteran's claim for service connection for a lung disability was previously denied in a September 1984 Board decision on the basis that there was no evidence of a current lung disability.  The Veteran did not request reconsideration of that Board decision, thus it became final as of the date stamped on its face, November 28, 1987.  See 38 U.S.C.A. §§ 511(a), 7103(a), 7104; 38 C.F.R. § 20.1100.

Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  All evidence submitted by or on behalf of a claimant since the most recent final denial must be reviewed to determine whether the claim should be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  For purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-3 (1992).

Since that decision, the Veteran has submitted medical evidence that includes a current diagnosis of emphysema.  Thus, the new evidence relates to an unestablished fact that may provide a reasonable possibility of substantiating the claim.  Accordingly, the Board concludes that the criteria for reopening the Veteran's claim of entitlement to service connection for a lung disability are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

The appeal on the issue of service connection for bilateral hearing loss is dismissed.

Entitlement to service connection for chronic skin disorder is denied.

Entitlement to service connection for peripheral neuropathy of the lower extremities is denied.

Entitlement to service connection for cervical spine disability is denied.

Entitlement to service connection for left knee arthritis is denied.

Entitlement to a compensable evaluation for scar of the left knee is denied.

Entitlement to an evaluation in excess of 10 percent for shell fragment wound of the left knee is denied.

New and material evidence having been submitted, the claim for service connection for lung disability is reopened.


REMAND

Lung Disability Claim

In disability compensation (service connection) claims, the VA must provide a VA medical examination when certain conditions are met.  Specifically, these four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  See 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

In June 2010 the Veteran underwent a VA medical examination in conjunction with his claim of service connection for a chronic respiratory disease.  At that time, the examiner was asked to opine as to whether any current lung disability was related to the Veteran's exposure to asbestos in service.  The examiner replied in the negative, stating that the Veteran did not have a lung disability associated with asbestos exposure.  However, no opinion was given at that time as to whether the Veteran's current lung disability could instead be linked to his in-service lung conditions, notably his diagnosis of bronchitis in October 1968 and the abnormality found on his chest x-ray during his separation examination, both of which are noted in his service treatment records.  As such, another medical examination is necessary before the Board can make a decision on this claim.

Low Back Disability Claim

In this case, the Veteran's claim for a back disability encompasses both the low back and neck, specifically arthritis of the cervical and lumbar spine.  VA records show degenerative changes in the Veteran's cervical spine, complaints of chronic low back pain, and limitation of motion.  As with the cervical spine disability discussed above, the Veteran has related his low back disability to his exposure to extreme cold while serving in Germany.  However, the record contains no opinion regarding whether the Veteran's current low back disability could be causally linked to his in-service cold exposure.  As such, a medical examination is necessary before the Board can make a decision on this claim.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination to determine the onset and/or etiology of any lung disability.  All indicated tests and studies should be accomplished and clinical findings should be reported in detail.  The claims folder should be made available to and reviewed by the examiner.  Based on a review of the records contained in the claims file and the examination results, the examiner is asked to address the following questions:

	a.  Does the Veteran have a current lung disability?

b.  If the examiner finds that the Veteran has a lung disability, then he or she should opine whether it is at least as likely as not that such a disorder originated during service, or was otherwise caused by any incident that occurred during service.

A complete rationale should be given for all opinions.  If the examiner cannot respond without resorting to speculation, he should explain why a response would be speculative.

2.  Schedule the Veteran for an appropriate VA examination to determine the onset and/or etiology of any low back disability.  All indicated tests and studies should be accomplished and clinical findings should be reported in detail.  The claims folder should be made available to and reviewed by the examiner.  Based on a review of the records contained in the claims file and the examination results, the examiner is asked to address the following questions:

a.  Does the Veteran have a current low back disability, to include arthritis?

b.  If the examiner finds that the Veteran has a low back disability, then he or she should opine whether it is at least as likely as not that such a disorder originated during service, manifested within one year of separation from service, or was otherwise caused by any incident that occurred during service.

A complete rationale should be given for all opinions.  If the examiner cannot respond without resorting to speculation, he should explain why a response would be speculative.

3.  Thereafter, readjudicate the issues of entitlement to service connection for lung disability and low back disability.  If the determination remains adverse to the Veteran, please furnish the Veteran and his representative a supplemental statement of the case and give them an opportunity to respond to it, before returning the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


